Citation Nr: 1515836	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of death (DIC).

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from February 1947 to February 1950 and from October 1950 to January 1952.  He died in February 1992.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to nonservice-connected death pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran died of respiratory arrest due to repeated grand mal seizures resulting from a prior head injury.  Contributory conditions included end stage liver disease, hepatic encephalopathy, maintenance hemodialysis, and diabetes mellitus.

2.  At the time of the Veteran's death, the Veteran did not have any service-connected disabilities.

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a June 2011 letter, the RO advised the appellant of the criteria for the establishment of DIC.  VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.

In claims for DIC, the content of the duty to assist notice letter depends upon the information provided in the claimant's application.  That is, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 38 U.S.C.A. § 5103(a).  The appellant was sent notice of the evidence to substantiate a claim for DIC on the basis of service connection for the cause of the Veteran's death.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The appellant has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claim

The appellant contends that the Veteran's death was the result of the many illnesses he had before he died that should have been service-connected.  She further notes that he received treatment for these conditions shortly after separation from service, but that records of that treatment have since been destroyed by the hospital.  The appellant notes that the fact that they were destroyed is not her fault and she should not be denied benefits as a result of the destruction of the treatment records.  The preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service and his death and the claim must therefore be denied.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11.  38 U.S.C.A. § 1310(a).
The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's death certificate indicated that the Veteran died in 1992 of respiratory arrest due to repeated grand mal seizures resulting from a prior head injury.  Significant conditions contributing to death but not causing the underlying cause of death were end stage liver disease, hepatic encephalopathy, maintenance hemodialysis, and diabetes mellitus.  

The Veteran was not service-connected for any disability prior to his death.  He was rated as 100 percent for nonservice-connected disabilities such as chronic renal failure requiring regular hemodialysis, end stage liver disease, diabetes mellitus, type II, postoperative lip hip fracture, fracture of the left ankle, hypothyroidism, fracture of the right lateral tibial plateau, and history of phlebitis of the lower left extremity.  The Veteran was also entitled to special monthly pension for being housebound.  

The record fails to demonstrate that the Veteran was entitled to service connection for any of the above listed disabilities.  In this regard the Board notes that the Veteran's service treatment records are absent any complaints or diagnoses of a kidney disorder, a liver disorder, diabetes mellitus, a left hip fracture, a left ankle fracture, hypothyroidism, a right tibial fracture, or phlebitis.  

An August 1979 letter from Sid Peterson Memorial Hospital noted that the Veteran injured his left ankle in November 1978 in a work related accident.  He subsequently fell and broke his hip, likely secondary to the osteoporosis that set in due to reflex sympathetic dystrophy (Sudech's atrophy) which caused definite osteoporosis in all the bones of the left lower extremity.
An August 1980 VA examination noted that the Veteran was diagnosed with diabetes mellitus while in the hospital for his fractured ankle in 1978.  The examination report also noted that the edge of the Veteran's liver was palpable indicating there was evidence of cirrhosis of the liver probably secondary to alcoholism.  An August 1980 VA neurological examination diagnosed phlebitis of the lower left extremity that was the result of his Sudech's atrophy.  A June 1981 treatment record noted that the Veteran fell and fractured his right lateral tibial plateau while walking down the street and having his crutches knocked out from under him by a pack of dogs attempting to attack him.  A February 1988 VA examination noted that the Veteran had renal failure as a result of complications of his diabetes mellitus.  

There is no indication that any of the above disabilities are the result of the Veteran's active duty service and indeed the Veteran did not attempt to file for service connection for any of the above disabilities, but rather he applied for nonservice-connected pension.  

The appellant's statements have been considered.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the appellant has not indicated that she possesses any medical training rendering her competent to opine as to whether any of the disabilities associated with the Veteran's death were related to the Veteran's active duty service.  That type of complex medical question must be based upon medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although she contends that the Veteran sought care for his multiple disabilities shortly after he left active duty service, the record indicates that he did not seek treatment for any of his conditions prior to 1978.  The more probative evidence is against the Veteran's claim.  

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  In the present case, the competent and most probative medical evidence fails to show any link between the Veteran's active duty service and any of the disorders that caused his death either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The appellant was denied death pension because her income exceeded the maximum annual income allowable to receive death pension from June 1, 2011.  In this regard the appellant's annual income was noted to be $9, 684.00 and the income limit for a surviving spouse with no dependent(s) was $7, 933.00 in 2011.  Unfortunately the appellant's financial information past 2011 does not appear to be of record and the Board cannot determine if the appellant is entitled to death pension without the availability of the relevant financial information.  The Board notes that the appellant was informed that she could provide further information should her financial situation have changed, however, she does not appear to have done so.  Nevertheless, given the sympathetic facts of this case, the appellant should be given one more opportunity to provide this information to determine if she is entitled to death pension.

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. 
§ 3.21 (2013).  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she provide financial income and expense information for the years 2011, 2012, 2013, 2014, and 2015.  Specifically request that the appellant provide any information concerning any earned and unearned income she received during the years in question along with any medical costs that she has paid.  She should also be asked whether she received any other retirement-type benefits or legal bequests (inheritance), the dates of those benefits or bequests, and the amounts received.  The appellant should be asked to be specific as to when any monies were paid to her versus when the monies were due to her.
2.  Thereafter, the AMC should readjudicate the claim. If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


